DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
Claims 21, 28 and 27 have been amended per the Applicant’s request. Claims 21-40 are currently pending in the application.

Response to Arguments
Applicant’s argument presented in the last paragraph on page 1 of the REMARKS regarding the nonstatutory double patenting rejections is persuasive. The previous nonstatutory double patenting rejections have been withdrawn in view of the Applicant’s filing a Terminal Disclaimer against U.S. Patent No. 11,010,404 B2.
Applicant's arguments on page 2 of the REMARKS with respect to the claim rejections under 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-29, 31-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ireland et al. (U.S. PGPUB No. 2011/0161339 A1, also cited in Applicant’s IDS filed 05/25/2021; hereinafter “Ireland”) in view of Zhu et al. (U.S. Patent No. 6,792,436 B1, also cited in Applicant’s IDS filed 05/25/2021; hereinafter “Zhu”, and further in view of Mitchell et al. (U.S. PGPUB No. 2007/0208753 A1; hereinafter “Mitchell”).

Regarding claim 21, Ireland teaches a computer-implemented method, comprising:
determining, by a first device, that data in a first database is modified, wherein the first database is associated with the first device (Ireland: ¶¶0033-0034, ¶0040, i.e., ; 
generating, by the first device, a notification, wherein the notification includes an operation identifier associated with the data modification in the first database (Ireland: ¶0052, i.e., pending change message sent from device 102 to EIS 114 via server 110, as shown in Fig. 1, ¶0058, i.e., EIS receives update request from device. Examiner notes that an update message is a change message, as are the remaining create and delete operations discussed at ¶0050);
transmitting, by the first device, the notification to at least one second device, wherein at least one second database is associated with the at least one second device (Ireland: ¶0052, i.e., pending change message sent from device 102 to EIS 114 via server 110, as shown in Fig. 1, Examiner notes that Fig. 1 shows EIS 114, i.e. “second device” as associated with enterprise data system 116, a cylindrical icon depicting a “database”, i.e. “second database”, ¶0033, i.e., enterprise data system 116 is a data store of EIS 114 containing data sets);
monitoring, by the at least one second device, the at least one second database based on the operation identifier (Ireland: ¶¶0058-0059).
Ireland fails to explicitly teach in response to detecting, by the at least one second device, a synchronization operation corresponding to the operation identifier in the at least one second database, updating, by the at least one second device, at least one cache associated with the at least one second database based on synchronized data of the synchronization operation in the at least one second database. However, in the same field of endeavor, Zhu teaches in response to detecting, by the at least one 
Ireland as modified by Zhu fails to explicitly teach wherein the first database and the at least one second database are part of a distributed multi-active data center and are used to provide data service in parallel. However, in the same field of endeavor, Mitchell teaches the first database and the at least one second database are part of a distributed multi-active data center and are used to provide data service in parallel (Mitchell Fig. 1 and ¶0019, i.e., a multiple-active system in which two similar database systems are active and available to process queries from one or more users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ireland and Zhu by incorporating the teachings of Mitchell. The motivation would be to provide a workload-management tool for distributing 

As to claim 22, Ireland as modified by Zhu and Mitchell also teaches the computer-implemented method of claim 21, wherein the data modification in the first database is to be synchronized in the at least one second database (Ireland ¶0033).

As to claim 25, Ireland as modified by Zhu and Mitchell also teaches the computer-implemented method of claim 21, wherein the data modification in the first database includes a data write operation, and wherein the operation identifier includes a sequence number or an identifier character string of the data write operation (Ireland ¶¶0092-94, i.e., an insert which is a data write operation that includes a counting sequence of replay counter value).

As to claim 26, Ireland as modified by Zhu and Mitchell also teaches the computer-implemented method of claim 21, wherein the first database is a write database and the at least one second database is a read database (Ireland ¶0033, i.e. changes made to local database 108 (“a write database”) are synchronized to the corresponding data store of IES 114 (“a read database”), the Examiner interprets the read and write databases as the functionality of each corresponding database during the synchronization process in view of the Applicant’s specification at paragraph 0032, i.e. how each database is used, not necessarily as read-only and write-only databases).



Claim 28 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claim 29 recites the limitations substantially similar to those of claim 22 and is similarly rejected.

Claim 32 recites the limitations substantially similar to those of claim 25 and is similarly rejected.

Claim 33 recites the limitations substantially similar to those of claim 26 and is similarly rejected.

Claim 34 recites the limitations substantially similar to those of claim 27 and is similarly rejected.

Claim 35 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claim 36 recites the limitations substantially similar to those of claim 22 and is similarly rejected.

Claim 39 recites the limitations substantially similar to those of claim 25 and is similarly rejected.

Claim 40 recites the limitations substantially similar to those of claim 27 and is similarly rejected.

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Zhu and Mitchell, and further in view of Palivatkel et al. (U.S. PGPUB No. 2014/0229435 A1, also cited in Applicant’s IDS filed 05/25/2021; hereinafter “Palivatkel”).

As to claim 23, Ireland as modified by Zhu and Mitchell teaches the computer-implemented method of claim 21 but fails to explicitly teach wherein the notification is a realtime notification, and wherein the real-time notification is transmitted to the at least one second device once the real-time notification is generated by the first device. However, Palivatkel teaches the notification is a realtime notification (Palivatkel: ¶0001, i.e., real time notification), and wherein the real-time notification is transmitted to the at least one second device once the real-time notification is generated by the first device (Palivatkel: ¶0024, i.e., real time notification associated with data modification, 

Claim 30 recites the limitations substantially similar to those of claim 23 and is similarly rejected.

Claim 37 recites the limitations substantially similar to those of claim 23 and is similarly rejected.

Allowable Subject Matter
Claims 24, 31, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of the claim limitations recited in claims 24, 31, and 28 in combination with the other limitations recited in the context of their respective base claim(s) are allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157